In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00076-CR



        CASEY AUSTIN HOLLOWAY, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 196th District Court
                  Hunt County, Texas
               Trial Court No. 33536CR




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                        MEMORANDUM OPINION

            Casey Austin Holloway pled guilty to the offense of continuous sexual abuse of a child in

exchange for the State’s agreement to forego prosecution on two other counts of continuous

sexual abuse of a child.            As a result, the trial court convicted Holloway of one count of

continuous sexual abuse of a child, dismissed the State’s two other counts, and after a sentencing

hearing, sentenced Holloway to life imprisonment.1 The trial court’s certification of Holloway’s

right to appeal confirmed that the case involved a plea agreement but granted Holloway a limited

right to appeal his sentencing. Because Holloway’s points of error on appeal do not involve

sentencing matters, we dismiss this appeal for want of jurisdiction.

            “At its core, a plea bargain is a contract between the state and the defendant.” Thomas v.

State, 516 S.W.3d 498, 501–02 (Tex. Crim. App. 2017) (quoting Moore v. State, 295 S.W.3d

329, 331 (Tex. Crim. App. 2009)). “Charge bargaining . . . involves questions of whether a

defendant ‘will plead guilty to the offense that has been alleged . . . , and of whether the

prosecutor will dismiss, or refrain from bringing, other charges.’” Id. at 502 (quoting Shankle v.

State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003)). Holloway’s agreement with the State is a

classic example of a charge bargain, which qualifies as a plea bargain subject to Rule 25.2(a)(2)

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 25.2(a)(2); Kennedy v. State, 297

S.W.3d 338, 340–42 (Tex. Crim. App. 2009); Shankle, 119 S.W.3d at 813.

            Rule 25.2 of the Texas Rules of Appellate Procedure governs the perfection of appeals in

criminal cases. See TEX. R. APP. P. 25.2. The Rule provides:

            In a plea bargain case . . . a defendant may appeal only:


1
    Before his plea, Holloway expressly acknowledged that the trial court could sentence him to life imprisonment.
                                                            2
               (A)     those matters that were raised by written motion filed and ruled on
               before trial,

               (B)      after getting the trial court’s permission to appeal, or

               (C)      where the specific appeal is expressly authorized by statute.

TEX. R. APP. P. 25.2(a)(2).

       Holloway’s points of error on appeal question the voluntariness of his bargained-for plea

of guilt. Because his complaint on appeal was not raised by pretrial motion and no statute

expressly authorizes his specific appeal, Holloway was required to get the trial court’s

permission to appeal. See id. The trial court’s certification says the case “is a plea bargain

case,” but that Holloway “has the right of appeal[] ON SENTENCING.” Consequently, the trial

court did not give Holloway permission to appeal the voluntariness of his pleas.

       Because of Holloway’s specific plea agreement with the State, he does not have the trial

court’s permission to raise the issues addressed in his appellate brief. Simply put, Holloway has

no right of appeal on guilt/innocence. See TEX. R. APP. P. 25.2(a)(2); TEX. CODE CRIM. PROC.

ANN. art. 44.02; Shankle, 119 S.W.3d at 813–14. As a result, we dismiss Holloway’s appeal for

want of jurisdiction.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:         November 10, 2022
Date Decided:           November 14, 2022

Do Not Publish




                                                   3